DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of the certified copy of JP2011-178628 filed August 17, 2011 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP2012/070923 filed August 17, 2012.
Drawings
Figs. 4(a), 4(b), 4(c), 4(d), 5, and 6 filed June 15, 2017 are accepted. Figs. 1-3 filed February 14, 2014 are accepted.
Status of Claims
September 24, 2020
Claim 25 is new. Claims 1, 2, 5, 6, and 8-25 are pending. Claims 3, 4, and 7 are cancelled. Claims 8 and 13-19 are withdrawn. Claims 1, 2, 5, 6, 9-12, and 20-25 are under examination.
June 24, 2020
	Claims 1, 21, and 23 are amended. Claim 24 is new. Claims 1, 2, 5, 6, 8-24 are pending. Claims 3, 4, and 7 are cancelled. Claims 8 and 13-19 are withdrawn. 
Withdrawn Claim Objections
The following claims objections are withdrawn due to amendment:
Claims 1 and 23 lines 27-28 “formed directly on the first layer welding section, the upper layer welding section and consisting of”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to amendment:
Claim 1 lines 26-28 and claim 23 lines 26-28 “the upper layer welding section including at least a second layer welding section formed directly on the first layer welding section, the upper layer welding section and consisting of”.  
Response to Declaration Under 37 C.F.R. §1.132
Applicant's arguments filed September 24, 2020 in the Declaration under 37 C.F.R. §1.132 by Yuta Honman have been fully considered but they are not persuasive.
	The applicant argues that Example 23 in Yasuo does not include the claimed Cr content, Mo content, or Ni+Nb+Ti content, and there is no technical reasoning as to why these features, which are absent in the explicit examples of Yasuo, would have been combined.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Example 23 in Table 2 of Yasuo is an example build-up welding wire composition of the first layer ([0045]). Yasuo teaches the build-up welding material of the first layer includes 1.0-4.0% Cr, 1 or more of Nb, V, W, Ti, and Mo such that Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo has a more preferable range of 0.10 to 0.15% to stop a strength level difference and demonstrate the effects of carbide generation without being insufficient in these effects or deteriorating fatigue strength (i.e. the Mo content is more preferable 0 to 0.75 mass%), and 3.0% or less prima facie case of obviousness exists. MPEP 2144.05(I). 
The applicant argues that Yasuo discloses Al, Zr, and Ti as deoxidizers, where in submerged arc welding, oxides, lubricants, etc. adhere to the wire surface and act as oxygen sources that react with C to generate CO, leading to defects, and Al, Zr, and Ti inhibit the reaction between C and O to reduce defects, but amended claim 1 requires tungsten inert gas (TIG) welding where the inert gas prevents oxidation, such that Al, Zr, and Ti as deoxidizers are not necessary.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Yasuo teaches there are no restrictions to the build-up welding method used and that TIG is one known method that can be used ([0043]). Further, Yasuo teaches at least 1 type of Al, Ti, and Zr in an amount of 0.05 to 1.5% ([0039]) in the surface side build-up welding material ([0033]). Claim 1 recites Ni, Nb, and Ti of 0.2% or less in the overlay welding material for the first layer, where the amount of Ti taught by Yasuo overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues that Ni, Nb, and Ti are unavoidable impurities in the present invention, but are actively added in Yasuo such that they are not unavoidable impurities.
The examiner respectfully disagrees. Yasuo teaches the presence of Ni, Nb, and Ti in amounts that overlap with those claimed where Ni is present in an amount of 3.0% or less and it is uneconomical, only 1 of Nb, V, W, Ti, and Mo is required such that Nb and Ti are not necessitated to be present, and 0.05 to 1.5% of only 1 of Al, Ti, and Zr is required  ([0024], [0025], [0027], and [0028]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
The applicant argues that in Yasuo there are no examples which contain Cr and Mo within the currently claimed range that are free of Al and Zr.
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Yasuo teaches 1.0-4.0% Cr, 1 or more of Nb, V, W, Ti, and Mo such that Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo  has a preferable range of 0.10 to 0.15%, and at least 1 of Al, Ti, and Zr at 0.05 to 1.5% and the effects of varying these elements within their respectively taught ranges ([0025], [0027], and [0028]). These teachings overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
	The applicant argues in upper layer welding sections Si and Mn, which show deoxidizing effects, are not necessary to be added in Yasuo because if Al, Zr, and Ti are contained, then these elements will be oxidized and become inclusions, lowering toughness (i.e. adversely affecting the product).
	The examiner respectfully disagrees. Yasuo teaches the surface side build-up welding material composition ([0031]) includes 0.2-2.0% Si ([0033]) and 0.5-3.0% Mn ([0034]). Absent evidence to the contrary, these elements are taught as necessarily being present in the build-up welding material. If these elements are present in the material used to form the layer, then, absent evidence to the contrary, they would also be expected to be present in the upper layer welding sections because the composition of any given weld layer is a dilution of the composition of the material used to form the layer and the composition of the material on which the layer is being formed (Dieter paragraph spanning pages 473-474). 
	 The applicant argues that Table 4 of the originally filed specification ([0080]) shows different welding conditions applied to the same wire (i.e. wire No. 1) for the 1st layer by TIG and Table 5 shows the first layer welding sections resulting from the different welding conditions of Table 4, where the base material has 9.71% Cr, the welding wire has 0.02% Cr, and the Cr content changes from 1.92% to 4.99% (i.e. dilution ranging from 20 to 50%), such that a different welding  method and/or welding conditions affect dilution rate, including Cr content.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Yasuo teaches the rate of penetration at the time of first layer build-up welding includes about 40% and about 35% and that the rate of penetration after the 3rd layer until the final stratum of the 5th layer was 40% ([0045]), where the dilution ratio refers to the rate of penetration of the Cr content, which contributes to a strength level difference ([0026]). One of ordinary skill in the art would understand that in order to satisfy the teachings of Yasuo the welding conditions would have to be performed such that the Cr penetration rate of about 35% or about 40% as taught by Yasuo is achieved.
	The applicant argues the present application welding was done by TIG welding, where the dilution rate is typically 30% or so and in Yasuo Table 2 the welding wire/rod cannot make the claimed Mo content in the resulting welding section. 
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Table 2 in Yasuo teaches example build-up welding wire compositions for the first layer ([0045]). More broadly Yasuo teaches a composition for a lower layer side (i.e. first layer) build-up welding material ([0010] and [0021]-[0030]) that overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). The dilution rate taught in Yasuo is specific to the Cr content ([0026] and [0045]). Yasuo and Shiga also teach TIG welding (Yasuo [0043]) of a base material (Yasuo [0072] and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55) using a welding material (Yasuo [0010] and [001]-[0030]) that is substantially similar to that of the instant invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed Mo content in the resulting welding section. This assertion is supported by the following calculation. Assuming a Mo dilution rate of 30 to 40% based on applicant’s argument (i.e. typically 30%) and the dilution rate for Cr taught in Yasuo as applied to Mo (i.e. 40% [0026] and [0045]), a base metal with 1.42% Mo (Yasuo Table 1), and a weld material Mo content of 0 to 0.75% (i.e. 1 or more of Nb, V, W, Ti, and Mo such that Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo  has a preferable range of 0.10 to 0.15% Yasuo [0025] and [0027]), then the weld layer would have a Mo content of about 0.43 to 1.32% (i.e. (1.42*0.30)+0 to (1.42*0.40)+0.75), which overlaps with the claimed range of 0.57 to 1.5% of Mo recited in claim 1 for the first layer welding section.
The applicant argues stress relief annealing crack susceptibility needs a proper content of Cr and Mo and cannot be achieved by Yasuo because Yasuo does not suggest anything about stress relief annealing susceptibility, including the importance of Cr and Mo in the examples.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stress relief crack annealing susceptibility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Yasuo does not suggest anything about stress relief annealing susceptibility, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The applicant argues the rejection does not address the features of claim 7.
	The examiner respectfully disagrees. In the claims filed 9/24/2020 claim 7 is cancelled. In the 1/24/2020 Final Rejection claim 7, which recites the overlay welding material for the upper layer welding section, is addressed on the paragraph spanning pages 8-9 and page 11 Table B, where Yasuo teaches the surface side weld wire composition ([0011]) such that a prima facie case of obviousness exists. MPEP 2144.05(I).  
	The applicant argues that Tables 3 and 6 of Yasuo, which disclose upper layer material (i.e. overlay welding material for the upper layer welding section) do not meet the claimed requirement of Ni+Nb+Ti of 0.2 or less and that Table 6 contains Al and/or Zr.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Yasuo teaches a surface side build-up welding material composition, including 3.0 or less Ni, 0.05 or less Nb, and at least 1 of Al, Ti, and Zr in an amount of 0.05 to 1.5 ([0011] and [0031]-[0041]). These teachings overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
	The applicant argues that Yasuo defines the components of welding materials, not the components of welding section. 
In response to applicant's argument that Yasuo defines the components of welding materials and not the components of welding sections, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
A reference may also be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Yasuo teaches the Cr dilution ([0026] and [0045]), which is related to the Cr content in the welding sections.
The applicant argues the content of each component in the alleged first layer welding section in the working examples 17 to 24 of Yasuo welded on the rotor do not fall within the claimed range of Cr and Mo.
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Yasuo teaches a composition for a lower layer side build-up welding material including 1.0 to 4.0% Cr and 1 or more of Nb, V, M, Ti, and Mo that satisfy Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo in a preferable range of 0.10 to 0.15% ([0010 and [0021]-[0030]) such that a prima facie case of obviousness exists. MPEP 2144.05(I).
 The applicant calculated the Mo content in sections using 40% and 30% dilution for both the JSW rotor and Yasuo rotor, where the calculated Mo content is outside the claimed range.
	The examiner respectfully disagrees. Yasuo teaches the dilution ratio for Cr is about 35% or about 40% ([0026] and [0045]). Yasuo and Shiga teach TIG welding (Yasuo [0043]) a lower layer side build-up welding material (Yasuo [0010] and [0021]-[0030]) on a base material composition (Yasuo [0072] and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55) that are both substantially similar to that of that of the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the first layer welding section. The base metal in Yasuo includes 1.42% Mo ([0045] and Table 1). The lower layer side build-up welding material includes 1 or more of Nb, V, W, Ti, and Mo that satisfy Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo in a preferable range of 0.10 to 0.15% (i.e. 0 to 0.75% Mo [0025] and [0027]). Assuming a dilution ratio of 30, 35, or 40% would result in an amount of Mo from the base metal in the welding section of about 0.43, 0.50, or 0.57%, respectively (i.e. 1.42*0.30; 1.42*0.35; 1.42*0.40). Adding the diluted amount of Mo from the base metal (i.e. 1.42% Table 1 Yasuo) to the build-up welding material (Yasuo [0025] and [0027]) reads on the first layer having a Mo content of from about 0.43 to 1.32% (i.e. 0+0.43 to 0.75+0.57), which overlaps with the claimed amount of Mo in the first layer of 0.5 to 1.5%. 
	The applicant argues new claim 25 recites “an amount of B” (i.e. a non-zero value for B content), where B may be contained due to dilution from B in the rotor, since the development of Yasuo B has been added to show a large improvement in elevated temperature property, B requires careful welding because it can cause weld cracking, and Yasuo is silent about B.
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The composition of the base metal is taught by Yasuo and Shiga (Yasuo [0045] and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55). Shiga teaches the presence of 0.0005 to 0.03 wt% B for the benefits of enhancing the high temperature strength by intensifying grain boundaries and turning carbides into solutions without degrading weldability and forgeability (Shiga 10:46-55). Therefore, as presented in applicant’s argument, because of dilution of B from the rotor (i.e. base metal), some amount of B of more than 0 and less than that in the base metal is present in the first layer weld of Yasuo and Shiga. Yasuo was published March 3, 1997 and Shiga was filed May 30, 1995 with a foreign priority date of February 22, 1994. Therefore it appears that the presence of B in the rotor material was known at the time of Yasuo. The benefits of B as taught in Shiga of enhancing high temperature strength (i.e. showing a large improvement in elevated temperature property) without degrading weldability (i.e. without deteriorating welding characteristics) (Shiga 10:46-55) are the same benefits and drawbacks argued by applicant. “Expected beneficial results are evidence of obviousness of a claimed invention,…” MPEP 716.02(c)(II). 
	The applicant argues the dilution rate in GTAW as used in the present application is different from that of SAW in Yasuo such that the examiner’s calculation on Yasuo in which not GTAW but SAW is used and the allegation of the content of elements in the welding section by Yasuo’s dilution rate does not agree with Dieter.
	The examiner respectfully disagree. Yasuo is not limited to SAW. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Yasuo teaches there is no particular restriction in the build-up welding method used and that TIG is one possible method ([0043]). Further the dilution rate of Cr relied upon in the rejection is taught by Yasuo as being about 35% or about 40% ([0026] and [0045]). Dieter is relied upon to teach that it is known to one of ordinary skill in the art that the composition of an overlay weld layer is formed by dilution of the elements of the two compositions that make up that layer (Dieter paragraph spanning pages 473-474). This supports the examiner’s position that Yasuo and Shiga’s overlapping teachings of the base material, weld material, and Cr dilution rate render the instant claims prima facie obvious. MPEP 2144.05(I).
	With respect to claim 23, the applicant argues that the rejection alleges substituting equivalents rather than adding various elements.
	With respect to claim 23, the examiner agrees that the rejection is based on substituting the entirety of the overlay welding material of either one of Fukuda ‘703 ([0014]-[0016]) or Fukuda ‘503 ([0008]) for the entirety of the overlay welding material in Yasuo because it performs the same function as the material taught in Yasuo (Yasuo [0012], [0016], [0017]; Fukuda ‘703 [0010], [0013]-[0016]; Fukuda ‘503 [0008]). 
Claim Interpretation
Claim 24 line 1 recites “an apparatus”. Claim 24 will be given the broadest reasonable interpretation of prior art that reads on the body of the claim (i.e. high Cr steel turbine rotor composition, first layer welding section composition, overlay welding material for the first layer welding section, upper layer formed directly on the first layer, and upper layer welding section composition) meets the requirements of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 9-12, 20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 31 and 43, claim 5 line 2, claims 10-12 line 2, claim 23 line 29, and claim 24 line 45 “the upper layer welding section” renders the claims indefinite. Claim 1 lines 29-30, claim 23 lines 27-28, and claim 24 lines 43-44 recite “the upper layer welding section includes a part formed directly on the first layer welding section”. It is unclear whether the upper layer welding section recited in claim 1 lines 31-41, claim 23 lines 29-39, and claim 24 lines 45-54, the overlay welding material for the upper layer welding section recited in claim 1 lines 43-53 and claims 10-12 lines 2-12, and the V content recited in claim 5 lines 2-3 are limited to the part of the upper layer welding section formed directly on the first layer welding section or to any upper layer welding section. For the purpose of examination claims 1, 5, 10-12, 23, and 24 will be given the broadest reasonable interpretation of the composition and overlay welding material for “the upper layer welding section” referring to any upper layer welding section.
Claims 2, 6, 9, 20, 22, and 25 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10-12 in line 2 recite the composition of “an overlay welding material for the upper layer welding section”. These claims all depend from claim 1, which recites in lines 43-53 the composition of “an overlay welding material for the upper layer welding section”. The composition recited in claims 10-12 is the same as that in claim 1 lines 43-53 such that these claims do not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9-12, 20-22, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuo (JP H09-076091 machine translation), Dieter (Dieter, ed. “Effects of surface treatments on materials performance.” ASM Handbook, 1997, Vol 20, p 470-479), and Shiga (US 5,749,228).
Regarding claims 1, 10-12, 20-22, and 24, Yasuo teaches build-up welding (i.e. a multilayer welding section) on a type 12% Cr steel rotor (i.e. a high Cr steel turbine rotor) ([0001] and [0009]) by a TIG welding method (i.e. the first layer welding section is welded by TIP welding) ([0043]) with a lower layer side build-up welding material (i.e. overlay welding material for the first layer welding section) for strengthening a contact surface with a composition that overlaps with that claimed ([0010] and [0021]-[0030]) where 1 or more of Nb, V, W, Ti, and Mo is present and satisfies the relationship Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo in a preferable range of 0.10 to 0.15% ([0025] and [0027]) and a total of 1 or more of Al, Ti, and Zr is 0.05 to 1.5 ([0028]). If the 1 or more of Nb, V, W, Ti, and Mo ([0025]) is only Mo, then according to the taught relationship ([0027]) the Mo content ranges from 0.5 to 0.75%. In the presence of at least one of Nb, V, W, and Ti, then the preferred Mo content can range from 0 to less than 0.75%. The amount of Mo overlaps with that in the claimed overlay welding material for the first layer welding section. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Element
Claims 1, 21,  24 First Layer Welding Section
Claims 1, 21, 24 Overlay Welding Material for the First Layer Welding Section
Yasuo Lower Layer Side Build-Up Welding Material [0010] and [0021]-[0030]
C
0.05 to 0.2
0.03 to 0.2
0.03 to 0.2
Si
0.1 to 1.0
0.1 to 1.0
0.2 to 2.0
Mn
0.3 to 1.5
0.3 to 1.2
0.5 to 3.0
Cr
4.0 to 7.7
2.0 to 5.5
1.0 to 4.0
Mo
0.57 to 1.5
0.58 to 1.5
See rejection
Fe
Remainder
Remainder
Remainder
Unavoidable Impurities

P
0.015 or less
0.015 or less
-
S
0.015 or less
0.015 or less
-
Cu
0.2 or less
0.2 or less
-
V
0.2 or less
0.1 or less
See rejection
Ni
0.3 or less
-
3.0 or less
Co
1.5 or less
-
-
B
0.005 or less
-
-
W
1.5 or less
-
See rejection
Nb
0.07 or less
-
See rejection
Ni+Nb+Ti
-
0.2 or less
See rejection


Yasuo teaches that Cr affects the strength level difference between the build-up first layer and the rotor base material that comprises about 10.5 to 12% Cr, where at the time of build-up welding the rate of penetration of Cr will be about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
 The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the first weld layer is a diffusion of the base material with the first layer weld material. 
With respect to the base material in the instant invention (Instant Specification [0072] and claims 22 and 24), Yasuo teaches a 13% Cr steel base material rotor example composition ([0045] and Table 1) where the C, Si, Mn, Ni, Cr, Mo, V, Nb, Fe, and impurities fall within the ranges of the instant invention. 
Yasuo is silent to the presence of N, W, Co, and B in the base material.
Shiga teaches a composition for a steam turbine comprising a rotor shaft made of a 9.5-13 wt% Cr steel (2:34-54) comprising 0.01 to 0.06 wt% N, 1.0 to 4.0 wt% W, 2 to 10 wt% Co, and 0.0005 to 0.03 wt% B (2:55-67, 9:49-62, and 10:16-55).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the rotor of Yasuo to further comprise 0.01 to 0.06 wt% N to improve creep rupture strength and prevent the production of delta ferrite without lowering toughness and creep rupture strength (Shiga 10:35-45), 1.0 to 4.0 wt% W to suppress the coarsening of carbides due to their agglomerations at high temperature and it strengths the matrix without lowering toughness (Shiga 9:49-62), 2 to 10 wt% Co because Co remarkably improves high temperature strength and heightens toughness based on the interaction with W without lowering ductility (10:16-34), and 0.0005 to 0.03 wt% B because it enhances the high temperature strength by intensifying grain boundaries and it turns carbides into solutions without degrading weldability and forgeability (Shiga 10:46-55). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Specification [0072] and Claims 22 and 24
Weight %
Yasuo Table 1
Weight %
Shiga (2:55-67)
Weight %
C
0.05 to 0.25
0.13
0.05 to 0.20
Si
1.0 or less
0.07
At most 0.15
Mn
1.5 or less
0.55
0.03 to 1.5
Ni
1.0 or less
0.60
0.05 to 1.0
Cr
8 to 13
10.43
9.5 to 13
Mo
2.0 or less
1.42
0.05 to 0.5
V
0.05 to 0.4
0.15
0.05 to 0.35
Nb
0.01 to 0.1
0.050
0.01 to 0.20
N
0.01 to 0.05
-
0.01 to 0.06
W
0.05 to 5.0
-
1.0 to 4.0
Co
0.05 to 5.0
-
2 to 10
B
0.0015 or less
-
0.0005 to 0.03
Fe
Remainder
Balance
Balance, at least 78%
Impurities
Unavoidable
P 0.013; S 0.001
Present


The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning page 473-474). Yasuo and Shiga teach TIG welding (Yasuo [0043]) a lower layer side build-up welding material (Yasuo [0010] and [0021]-[0030]) on a base material composition (Yasuo [0072] and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55) that are all substantially similar to that of that of the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the first layer welding section. 
Yasuo teaches a welding material for build-up welding for the surface side build-up welding with a composition that overlaps with that instantly claimed ([0011] and [0031]-[0041]) that is used as the welding wire for the 2nd layer and beyond (i.e. the upper layer welding section includes a part formed directly on the first layer) ([0045]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claims 1, 24 Upper Layer Welding Section
Claims 1, 10-12 Overlay Welding Material for the Upper Layer Welding Section
Yasuo Surface Side Build-Up Welding Material [0011] and [0031]-[0041]
C
0.05 to 0.2
0.03 to 0.2
0.03 to 0.2
Si
0.1 to 1.0
0.1 to 1.0
0.2 to 2.0
Mn
0.3 to 2.5
0.3 to 3.0
0.5 to 3.0
Cr
1.0 to 4.0
1.0 to 2.5
1.0 to 2.5
Mo
0.5 to 1.5
0.1 to 1.5
0.1 to 1.5
Fe
Remainder
Remainder
Balance
Unavoidable Impurities

P
0.015 or less
0.015 or less
Impurity 
S
0.015 or less
0.015 or less
Impurity
Cu
0.2 or less
0.2 or less
-
V
0.15 or less
0.1 or less
0.1 or less
Ni
0.3 or less
-
3.0 or less
Nb
0.07 or less
-
0.05 or less
Ni+Nb+Ti
-
0.2 or less
See rejection


Yasuo teaches a dilution ratio with respect to Cr ([0026], [0030], and [0031]) of about 40% or about 35% ([0045]). This reads on a penetration of Cr from the first welding layer into the second welding layer of about 1.6 to 3.5% (i.e. 4.7*0.35 to 8.8*0.40). The Cr penetrated from the first layer in combination with the Cr from the surface side build-up welding material results in a Cr content in the second layer welding section of about 2.6 to 6 (i.e. 1.6+1.0 to 3.5+2.5), which overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the second weld layer is a diffusion of the first weld layer with the second layer weld material. 
Yasuo and Shiga teach a first layer welding section that is substantially similar to that claimed (Yasuo [0010], [0021]-[0030], [0043], [0072], and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55). Yasuo also teaches TIG welding (Yasuo [0043]) a surface side build-up welding material composition (Yasuo [0011] and [0031]-[0041]) that is substantially similar to the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the second layer welding section. 
Regarding claim 2, Yasuo teaches a rotor base material comprising 10.5 to 12% Cr and a penetration of Cr of about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). These values result in a Pcr(1) ranging from about 0.5 to about 5.1 (i.e. (4.7*.65)-((12-4.7)*.35) to (8.8*.65)-((10.5-8.8)*.35)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Yasuo teaches in the first layer weld material that Nb, V, W, Ti, and Mo are carbide-forming elements that suppress deterioration of fatigue strength due to strengthening, where the amount contained is based on the formula ([0027]). Yasuo also teaches that not more than 0.1% V is present in the upper layer weld material where it is not essential but it can effectively suppress the strength difference in the overlay layer without causing cracking ([0038]). Further, Yasuo teaches that the inventive example second layer weld wire compositions Nos. 15-21 in Table 6 are used over the wire No. 18 to make the first layer, which includes 0.15 weight % V, where weld wire composition Nos. 15-20 that form the upper layer include V that is less than that of the first layer ([0050], [0051], Tables 2, 6, and 7). The limitations of instant claim 5 naturally flow from these teachings in Yasuo.
Regarding claims 6 and 9, Yasuo teaches the rate of penetration of Cr is about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). It also reads on a penetration of Cr from the first welding layer into the second welding layer of about 1.6 to 3.5% (i.e. 4.7*0.35 to 8.8*0.40). The Cr penetrated from the first layer in combination with the Cr from the surface side build-up welding material results in a Cr content in the second layer welding section of about 2.6 to 6 (i.e. 1.6+1.0 to 3.5+2.5). These values result in a Pcr(n) ranging from more than 0 to about 4.3 (i.e. (2.6*.65)-((8.8-2.6)*.35) to (6*.65)-((4.7-6)*.35); Pcr(n) measures the dilution of Cr between layers where between the first and second layers the amount of Cr is diluted (i.e. decreases) such that Pcr(n) is a positive value that is at least more than 0). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 25, Yasuo, Dieter, and Shiga teach TIG welding (Yasuo [0043]) on a base metal comprising 0.0005 to 0.03 wt% B (Shiga 2:55-67 and 10:46-55) with a lower layer side build-up welding material (Yasuo [0010] and [0021]-[0030]) that is substantially similar to that of the instant invention, where the composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). It appears that the product of the prior art is substantially similar to the product claimed, including the amount of B in the first layer welding section being a non-zero amount that is equal to or less than 0.005% in terms of % by weight. 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuo (JP H09-076091 machine translation), Dieter (Dieter, ed. “Effects of surface treatments on materials performance.” ASM Handbook, 1997, Vol 20, p 470-479), Shiga (US 5,749,228), and either one of Fukuda ‘703 (JP H08-144703 machine translation) or Fukuda ‘503 (JP H06-272503 machine translation).
Regarding claims 23, Yasuo teaches build-up welding (i.e. a multilayer welding section) on a type 12% Cr steel rotor (i.e. a high Cr steel turbine rotor) ([0001] and [0009]) by a TIG welding method (i.e. the first layer welding section is welded by TIP welding) ([0043]) with a lower layer side build-up welding material (i.e. overlay welding material for the first layer welding section) for strengthening a contact surface with a composition that overlaps with that claimed ([0010] and [0021]-[0030]) where 1 or more of Nb, V, W, Ti, and Mo is present and satisfies the relationship Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo in a preferable range of 0.10 to 0.15% ([0025] and [0027]) and a total of 1 or more of Al, Ti, and Zr is 0.05 to 1.5 ([0028]). If the 1 or more of Nb, V, W, Ti, and Mo ([0025]) is only Mo, then according to the taught relationship ([0027]) the Mo content ranges from 0.5 to 0.75%. In the presence of at least one of Nb, V, W, and Ti, then the Mo content can range from 0 to less than 0.75%. The amount of Mo overlaps with that in the claimed overlay welding material for the first layer welding section. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Element
Claim 23 First Layer Welding Section
Claim 23 Overlay Welding Material for the First Layer Welding Section
Yasuo Lower Layer Side Build-Up Welding Material [0010] and [0021]-[0030]
C
0.05 to 0.2
0.03 to 0.2
0.03 to 0.2
Si
0.1 to 1.0
0.1 to 1.0
0.2 to 2.0
Mn
0.3 to 1.5
0.3 to 1.2
0.5 to 3.0
Cr
4.0 to 7.7
2.0 to 5.5
1.0 to 4.0
Mo
0.57 to 1.5
0.58 to 1.5
See rejection
Fe
Remainder
Remainder
Remainder
Unavoidable Impurities

P
0.015 or less
0.015 or less
-
S
0.015 or less
0.015 or less
-
Cu
0.2 or less
0.2 or less
-
V
0.2 or less
0.1 or less
See rejection
Ni
0.3 or less
-
3.0 or less
Co
1.5 or less
-
-
B
0.005 or less
-
-
W
1.5 or less
-
See rejection
Nb
0.07 or less
-
See rejection
Ni+Nb+Ti
-
0.2 or less
See rejection


Yasuo teaches that Cr affects the strength level difference between the build-up first layer and the rotor base material that comprises about 10.5 to 12% Cr, where at the time of build-up welding the rate of penetration of Cr will be about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
 The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the first weld layer is a diffusion of the base material with the first layer weld material. 
With respect to the base material in the instant invention (Instant Specification [0072] and claims 22 and 24), Yasuo teaches a 13% Cr steel base material rotor example composition ([0045] and Table 1) where the C, Si, Mn, Ni, Cr, Mo, V, Nb, Fe, and impurities fall within the ranges of the instant invention. 
Yasuo is silent to the presence of N, W, Co, and B in the base material.
Shiga teaches a composition for a steam turbine comprising a rotor shaft made of a 9.5-13 wt% Cr steel (2:34-54) comprising 0.01 to 0.06 wt% N, 1.0 to 4.0 wt% W, 2 to 10 wt% Co, and 0.0005 to 0.03 wt% B (2:55-67, 9:49-62, and 10:16-55).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the rotor of Yasuo to further comprise 0.01 to 0.06 wt% N to improve creep rupture strength and prevent the production of delta ferrite without lowering toughness and creep rupture strength (Shiga 10:35-45), 1.0 to 4.0 wt% W to suppress the coarsening of carbides due to their agglomerations at high temperature and it strengths the matrix without lowering toughness (Shiga 9:49-62), 2 to 10 wt% Co because Co remarkably improves high temperature strength and heightens toughness based on the interaction with W without lowering ductility (10:16-34), and 0.0005 to 0.03 wt% B because it enhances the high temperature strength by intensifying grain boundaries and it turns carbides into solutions without degrading weldability and forgeability (Shiga 10:46-55). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Specification [0072] 
Weight %
Yasuo Table 1
Weight %
Shiga (2:55-67)
Weight %
C
0.05 to 0.25
0.13
0.05 to 0.20
Si
1.0 or less
0.07
At most 0.15
Mn
1.5 or less
0.55
0.03 to 1.5
Ni
1.0 or less
0.60
0.05 to 1.0
Cr
8 to 13
10.43
9.5 to 13
Mo
2.0 or less
1.42
0.05 to 0.5
V
0.05 to 0.4
0.15
0.05 to 0.35
Nb
0.01 to 0.1
0.050
0.01 to 0.20
N
0.01 to 0.05
-
0.01 to 0.06
W
0.05 to 5.0
-
1.0 to 4.0
Co
0.05 to 5.0
-
2 to 10
B
0.0015 or less
-
0.0005 to 0.03
Fe
Remainder
Balance
Balance, at least 78%
Impurities
Unavoidable
P 0.013; S 0.001
Present


The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning page 473-474). Yasuo and Shiga teach TIG welding (Yasuo [0043]) a lower layer side build-up welding material (Yasuo [0010] and [0021]-[0030]) on a base material composition (Yasuo [0072] and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55) that are all substantially similar to that of that of the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the first layer welding section. 
Yasuo teaches the purpose of the welding material for the surface side build-up welding is to strengthen a contact surface with a bearing ([0011]) where the outermost layer side has a Cr content on a contact surface of 2.5% or less in to secure the desired final strength without producing cracking during forming ([0012], [0016], [0017]).
Yasuo is silent to a weld material to form the second layer welding section that reads on that recited in claim 23.
Fukuda ‘703 teaches welding a high Cr turbine rotor ([0001], [0005], and [0007]) where the build-up portion has an appropriate composition formed on the bearing contact surface to prevent seizure and low welding crack susceptibility while having good strength and toughness ([0010] and [0013]) and the composition of the overlay welding material overlaps with the instantly claimed composition of the second layer welding section ([0014]-[0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yasuo to use the overlay welding material of Fukuda ‘703 for the second layer because this material has sufficient strength and low welding crack susceptibility (Fukuda ‘703 [0010] and [0013]). These are the same desired final properties of the second layer as taught in Yasuo to strengthen a contact surface without producing cracking during forming (Yasuo [0012], [0016], and [0017]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 1244.06(II). Yasuo teaches an upper limit of Cr in the contact surface of 2.5% ([0012], [0016], and [0017]), and the Cr content of Fukuda ‘703 of 0.5 to 3%, encompasses values of less than 2.5% ([0014]-[0016]). Therefore, Yasuo in view of Fukuda ‘703 teaches an upper limit of Cr of less than 2.5%.
As an alternative to Fukuda ‘703, Fukuda ‘503 teaches welding a high Cr turbine rotor ([0001]) where the welding material for the overlay has a composition with sufficient strength and low welding crack susceptibility and a composition that overlaps with the instantly claimed composition of the second layer welding section ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yasuo to use the overlay welding material of Fukuda ‘503 for the second layer because this material has sufficient strength and low welding crack susceptibility (Fukuda ‘503 [0008]). These are the same desired final properties of the second layer as taught in Yasuo to strengthen a contact surface without producing cracking during forming (Yasuo [0012], [0016], and [0017]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 1244.06(II). Yasuo teaches an upper limit of Cr in the contact surface of 2.5% ([0012], [0016], and [0017]), and the Cr content of Fukuda ‘503 of 0.5 to 3%, encompasses values of less than 2.5% ([0008]). Therefore, Yasuo in view of Fukuda ‘503 teaches an upper limit of Cr of less than 2.5%.
Yasuo teaches a dilution ratio with respect to Cr ([0026], [0030], and [0031]) of about 40% or about 35% ([0045]). This reads on a penetration of Cr from the first welding layer into the second welding layer of about 1.6 to 3.5% (i.e. 4.7*0.35 to 8.8*0.40). The Cr penetrated from the first layer in combination with the Cr from the surface side build-up welding material results in a Cr content in the second layer welding section of about 2.1 to 6.5 (i.e. 1.6+0.5 to 3.5+3.0), which overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the second weld layer is a diffusion of the first weld layer with the second layer weld material. 
Yasuo and Shiga teach a first layer welding section that is substantially similar to that claimed (Yasuo [0010], [0021]-[0030], [0043], [0072], and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55). Yasuo and either one of Fukuda ‘703 or Fukuda ‘503 also teach TIG welding (Yasuo [0043]) a second layer welding material composition (Fukuda ‘703 [0014]-[0016]; Fukuda ‘503 [0008]) that is substantially similar to the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the second layer welding section. 
Element
Claim 23 upper layer composition
Fukuda ‘703 overlay material
[0014]-[0016]
Fukuda ‘503 overlay material
[0008]
C
0.05 to 0.2
0.05 to 0.2
0.05 to 0.2
Si
0.1 to 1.0
0.1 to 0.7
0.1 to 0.7
Mn
0.3 to 2.5
0.3 to 2
0.3 to 2 
Cr
1.0 to 4.0
0.5 to 3
0.5 to 3 
Mo
0.5 to 1.5
0.55 to 1
0.2 to 0.7
Fe
Remainder 
Balance
Balance
Impurities
Unavoidable
Present
Present
P (impurity)
0.015 or less
-
-
S (impurity)
0.015 or less
-
-
Cu (impurity)
0.2 or less
-
-
V (impurity)
0.15 or less
-
-
Ni (impurity) 
0.3 or less
1 or less
1 or less 
Nb (impurity) 
0.07 or less
-
-
Ti (impurity)
0.002 or less
0.02 or less
-



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735